DETAILED ACTION
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (6,916,081) in view of Morino et al. (2008/0225068).

 	Regarding claim 1, Nakashima teaches a recording apparatus comprising: 
a transport belt (fig. 3, item 8) that transports a medium by attracting the medium onto an outer peripheral surface of the transport belt and circulating (see fig. 1); 
a recording portion (fig. 1, item 2) that performs recording on the medium transported by the transport belt (see fig. 2); 
a cleaning portion (fig. 1, item 30) that cleans the outer peripheral surface by moving in a state of being in contact with the outer peripheral surface of the transport belt (see fig. 3); and 
a controller that controls a driving of the transport belt, wherein the controller is configured to perform a cleaning operation that cleans the outer peripheral surface by 
Nakashima does not teach wherein the controller controls the driving of the cleaning portion and a dew condensation suppressing operation that increases a temperature of the outer peripheral surface by stopping the cleaning portion moving the transport belt in a state in which the cleaning portion is in contact with the outer peripheral surface of the transport belt. Morino teaches this (Morino, see figs. 43, 44, [0240], Note that as part of Morino’s cleaning method, Morino’s sensor 401 can only scan the test pattern while the belt 31 is being run, and while that test pattern is scanned, cleaning roller 911 is not driven, thereby raising the friction between the cleaning roller and the belt. Note also that “dew condensation suppressing operation” has not been claimed in any way so as to differentiate it from the maintenance routines disclosed by Nakashima and Morino). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute Morino’s actuatable, driven cleaning roller for Nakashima’s stationary, non-driven roller because doing so would allow for more thorough cleaning by allowing control of the rotation of the cleaning roller when in contact with the belt.  
The claim has been amended to reflect that the dew condensation suppressing operation increases a temperature of the outer peripheral surface to suppress dew condensation on the transport belt by stopping the cleaning portion… The added claim language is directed to a desired result of a cleaning operation, not a patentable step of a cleaning operation. It could be said that almost any operation performed by a printer is designed to suppress condensation on almost any component of a printer because in does. Thus, even if, for the sake of argument, the claimed dew suppression is more than merely a product of all other claimed limitations that are met by Nakashima in view of Morino, such functional language would not be distinguishing because it is related only to a result achieved by the device and not to any structural limitations recited. In other words, because Nakashima in view of Morino teach all patentable limitations in the claimed, there is no language distinguishing the claimed invention from the prior art. Yet further, if the claimed invention suppresses dew with all of the same structural recitations of the device resultant from the prior art combination, so does the device resultant from the prior art combination. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Morino as applied to claim 1 above, and further in view of Fukusawa et al. (8,025,357).
 	Regarding claim 5, Nakashima in view of Morino teaches the recording apparatus according to claim 1. Nakashima in view of Morino does not teach
a temperature detecting portion that detects a temperature of an environment where the recording apparatus is installed, wherein the dew condensation suppressing operation is performed in accordance with the temperature detected by the temperature when the temperature detected by the temperature detecting portion starts to rise after falling .

Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. The claims have been amended to further specify the intended result of the suppression operation but the amendment fails to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853